Citation Nr: 0317017	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  02-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of receiving Department of 
Veterans Affairs death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had unverified active military service from 
September 1977 to June 1978, and died in September 2000.

The appellant, who was the veteran's former wife, appealed a 
July 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, in which the RO 
determined that the appellant could not be recognized as the 
veteran's surviving spouse for the purposes of receiving VA 
death benefits because they were divorced in 1984, prior to 
his death.  In February 2003, the appellant testified at a 
hearing at the RO before the undersigned.  At that time, she 
was not represented by an attorney, agent, or accredited 
service representative, and expressly stated that she wished 
to proceed with the hearing without representation.  Thus, 
the Board believes that all due process requirements were met 
regarding the appellant's representation at her Board 
hearing.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

In June 2002, the RO received the appellant's Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation If Applicable), VA Form 21-534.  She 
indicated that the veteran had been married twice, and that 
she and veteran were married in October 1973 and divorced in 
June 1984.  She maintains that she is entitled to VA death 
benefits because, as noted on her November 2002 substantive 
appeal, "[she] didn't divorce him he divorced [her]."  She 
also states she was the veteran's first wife, had his two 
children, and has not remarried.  In support of her claim, 
she submitted a copy of her marriage license that indicates 
the appellant and the veteran were married in October 1973 in 
Brooklyn, New York.  

Further, at her February 2003 hearing, the appellant 
testified that she and the veteran were married in New York 
and that he lived in Brooklyn, New York, at the time of their 
divorce.  She said the divorce was uncontested, she was not 
there, and did not participate in the divorce proceedings, 
and she raised the question of whether the divorce was valid.  
The appellant indicated that a marshal delivered what was 
evidently a notice of the final divorce decree to her when 
she lived in New Orleans, Louisiana, but said she no longer 
has those papers.  She said that after the divorce, the 
veteran remarried in approximately 1988, but his second wife 
died several years before he did.  She stated that the 
divorce papers might filed be in the Supreme Court of the 
State of New York in Brooklyn.  Because such documents may be 
critical to the outcome of this appeal, the Board believes 
efforts must be made to obtain a copy of the 1984 divorce 
decree to determine whether it was a valid and final decree, 
and whether the appellant was properly served with notice of 
it, prior to the Board's final consideration of the 
appellant's claim.  

In addition, as noted above, at her February 2003 hearing, 
the appellant was unrepresented and indicated that she wished 
to proceed with the hearing without a service representative.  
However, she also appeared to indicate that she would like to 
appoint an accredited service representative in the future.  
Thus, the RO should provide the appellant with a list of 
accredited service organizations and an Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22) so that she may appoint a service 
representative on her behalf if she wishes to do so.  Also 
she should be advised of her other options, such as retaining 
legal counsel to advise and assist her in the matter.

Moreover, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the recent 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), indicating that VCAA 
notice provided by the Board is inadequate.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Therefore, in the interest of due process, the appellant's 
claim is REMANDED to the RO for the following action:

1.  The RO should send the appellant a letter 
regarding the VCAA and its effect on her claim, 
and she should be advised that she might submit 
any additional evidence in support of her 
claim.

2.  The RO should contact the appellant and 
provide her with a list of accredited service 
organizations and a VA Form 21-22.  She should 
be advised that if she desires representation 
by an accredited service representative, she 
must submit a signed power of attorney (VA Form 
21-22).  She should also be advised of her 
option to choose an attorney to represent her, 
if she so desires.

3.  The RO should contact the County Clerk's 
Office of the Supreme Court of the State of New 
York in Brooklyn, and request a complete copy 
of the June 1984 uncontested divorce decree 
between the veteran and the appellant, 
including copies of all Affidavits of Service 
to the appellant that indicate her receipt of 
the final divorce decree.  (If, and only if, 
the records are not located in the Brooklyn 
court and a negative response is received, the 
RO should make the same request to the County 
Clerk's Office of the Supreme Court of the 
State of New York, in Manhattan.)

4.  Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.

5.  Thereafter, the RO should readjudicate the 
appellant's claim as to whether she may be 
recognized as the veteran's surviving spouse 
for the purposes of receiving VA death 
benefits.  If the benefits sought on appeal 
remain denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include 
a summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal since the November 
2002 statement of the case.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
`
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

